Title: To Thomas Jefferson from William C. C. Claiborne, 17 June 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            New Orleans June 17. 1807.
                        
                        I continue confined to my room, and experience considerable pain—but the wound now suppurates profusely and
                            my Surgeon gives me reason to believe that in 3 weeks I shall be enabled to walk—I fear however that the warmth of the
                            weather will considerably retard my recovery.
                        The business of my office will meet with no derangement by my present confinement—My private Secretary makes
                            out under my immediate directions the necessary dispatches and the Executive department will go on as usual
                        Genl. Adair is still here– but with what views I know not,—it is by some said that an attempt will be made by
                            a certain party to introduce him into our assembly at the fall election and that in the mean time he will employ himself
                            in obtaining and securing his Titles to a portion of the Ouachitta lands,—I understand however that Adair has himself said
                            that his business here was to pay his respects to Genl. Wilkinson and with the same view he should very soon proceed to
                            Virginia.
                        The long and inveterate dispute between the Catholic Priests of this City has not yet subsided,—the Vicar
                            General lately named by Bishop Carrol repaired on yesterday to the Cathedral Church and was denied admittance.—A mob which
                            had collected on the occasion composed of low Spaniards, free Mulattos and negroes discovered a very riotous disposition—but by the timely interference of the Parish Judge and the Mayor of the City the croud was dispersed & no mischief
                            ensued,—I fear however that these refractory priests will so agitate and divide their congregation that the Civil
                            authority will be obliged to take the necessary measures to ensure the public peace.
                        The City of new Orleans continues to improve with rapidity, and even at this warm season of the year Commerce
                            seems to be as flourishing as during the winter. The revenue from the Custom House here must greatly augment; in eight
                            years it cannot be less than a million of dollars per annum.—In speaking of the revenue it reminds me of a letter in which
                            I expressed my fears that Mr. Brown the Collector was under the influence of some men who were not friendly disposed to
                            the administration. I have since had reason to change my opinion—he meddles not at all with the politics of the day—is a
                            faithful and I believe a capable Officer—and altho’ he did not approve of the measures lately pursued here yet I do not
                            find that he either said or did any thing which was calculated to injure the government or its officers. 
                  I have the honor
                            to be, your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    